Title: D’Alembert Thorntone to James Madison, 25 February 1834
From: Thorntone, D’Alembert
To: Madison, James


                        
                            
                                Esteemed Sir, 
                            
                            
                                
                                    
                                
                                Feb. 25, 1834.
                            
                        
                        
                        In my Letter addressed to you, the early part of this month, I attempted to Class the State & General
                            Governments—Let us now make an effort to Class the Operators in the United States
                            Constitution. The President is the most elevated Agent in the Government. And yet another branch of the Government Agents,
                            have more and greater Powers; but this is in consequence of their connection, with the source of all Power, the People, in their capacity of Jurors—This Agent is the Judiciary. The other is the Legislature;
                            these are Co-partners with the People, and constitute the Principal of the Government, in
                            active operation. In this brief delineation, we discover, simply, Principal & Agent, in
                            forming this our Compact. The Duties of which, time out-of-mind, has established. The other
                            Agents are of the Statute-Book; these are Minor to those of the Constitution+.
                        +I did intend making some Remarks in connection with the late Executive Measures, but I forbear.
                        As the Constitution invests Congress with full powers "To make all Laws which shall be necessary and proper
                            for carrying into Execution the foregoing Powers, and all other Powers vested by this Constitution in the Government of
                            the U. States, or in any Department or Officer thereof." The 8th. and 10th. Section (Art. I.) grant fully the Power to
                            create a Currency. Let me ask, is the National Bank less a Government Agent, in the Currency Department, than the
                            Custom-house, in the Revenue Department? If the present Law, as Charter of the Bank, does not give it this Character, the
                            new Charter ought. In permitting this Agent of Government, so largely to incorporate in its Capital, Private Funds,
                            originates from its Nature, money requires its immediate Owner’s Guardianship—Mercenaries do
                            not possess the Qualifications for its just management. Hence Private Interest must be connected with that of the Publick.
                            If you are fully acquainted with the History of the South-Carolina Treasury Bank, that corroborates this Position, in its
                            operations. With affectionate regard, your fellow-Citizen
                        
                        
                            
                                D’Alembert Thorntone
                            
                        
                    P. S. I Propose, as Amendments, to the National Bank:
                        1. That each and every State in the Union, thro’ their respective Legislature, hold not less than blank, nor more than blank Shares, in the Capital Stock of the National
                            Bank; and appoint or send One Director to the Parent Board, with special Duties attached to him; making it honorable, when
                            Measures are adopted by the Board, Inimical to the Soundness of the Currency; the general welfare of the Institution, or
                            disadvantageous to the Interest of any of the States—First to advise the Secretary of the Treasury, and if no redress is
                            obtained, then the Executive of his State, in order that he advise the State Legislature of any Error or Abuse, and that
                            they specially Instruct their Representatives in Congress to have the same rectified or redressed. 2.
                        2. That Congress hold complete Controul over the Bank, in every respect, as they in their wisdom shall Judge
                            best.
                        3. In Lieu of the 5 millions offered by the Bank for a New Charter, I would propose, That all profits beyond
                            6 per cent for Stockholders, be divided among the States agreeably to Capital held and business done in the States
                            respectively. This surplusage to be appropriated specially for a Republican System of Education
                            in every State.
                        My motive in this last Amendment is principally to insure a sound Currency—This is the all-important object
                            of the Institution, and every other consideration ought to give way to this end. Besides this object, these amendments are
                            intended to do away the Jealousy of the States as to the monied Aristocracy, and peaceably yield the controuling Power of
                            the Currency where the People have placed it in the Constitution—and where alone it can be controuled, and made a
                            blessing to the Country, and not as heretofore, at times, the worst of Evils.
                        In the above, I must not be understood as having proposed all Amendments requisite, nor that these Amendments
                            will not require further qualifications. The Errors committed under Jones’ Administration, will
                            require, in the New Law, special attention—But I am not aware that the absurd construction of the present Sec. of the
                            Treasury, on that part of the Charter he has acted on, will require any Notice or amendment.
                        
                                                
                            D’A. T.
                        Should you wish to make me any Communication, I daily read the Columns of the "National Gazette," Published
                            at Philada. "Federalist" or any other Signature will be understood.
                        Notes.
                        1. The State of Virginia in accepting the Constitution, proposed as Amendments, "2. 
                            That all Power is naturally vested in, and consequently derived from the People; that Magistrates therefore are Trustees and Agents; and at all times amenable to them." At this
                            juncture of Publick affairs, I am forcibly struck with the 7th. Clause of the Virginia Amendments, "That all Power of
                            suspending Laws, without the consent of the Representatives of the People in the Legislature, is injurious to their Rights, and ought not to be exercised." Journal Fed. Convention,
                            pages 418, & ’19.
                        2. This 1st. Amendment I have altered from what I have named to several others. I
                            formerly Proposed "As fast as the States let their Unconstitutional Bank Charters expire, they should be permitted to
                            invest in the National Bank"—But I now think that Proposal would not be accepted; and that it would be prudent to delay a
                            little longer to wind up those Paper Institutions. But every Honest Intelligent man in the Nation, must be aware with the
                            Hon. J. C. Calhoun, that there is already more Banking afloat than is beneficial to the Country, nay, that it is
                            demoralizing the Nation; and finally will leave but the shreds of real Republicanism. Let the Regulator be
                            Constitutionally placed, and all will work Correctly.
                        Should you wish to communicate, this & the Prior Letter, to any one in Congress, you are at liberty
                            to do so.
                        